DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a first expansion device” in claim 8 and 18;
“a second expansion device” in claim 8 and 18;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the first expansion device is drawn to an expansion valve, capillary tube, mechanical valve, or known equivalents (per paragraph [0058] of Applicant’s published specification), the second expansion device is drawn to an expansion valve, capillary tube, mechanical valve, or known equivalents (per paragraph [0060] of Applicant’s published specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4, 6-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 2014/0208785) in view of Rini (US 2010/0132382).

Regarding claim 1, Wallace teaches a system (see Title, Abstract, 10, Fig. 1) comprising: 
a first compressor (16, Fig. 1, paragraph [002] which comprises compressors 17-19) having a first inlet and a first outlet (see Fig. 1 which shows an inlet and outlet into 16); 
a second compressor (12, Fig. 1, paragraph [002] which comprises compressors 13-14) and having a second inlet and a second outlet (see Fig. 1 which shows an inlet and outlet into 12),
the second compressor providing working fluid discharged from the second outlet to the first inlet of the first compressor (see Fig. 1 which shows the second compressor 12 discharging into the first compressor 16 as indicated by the flow arrows); 
a first heat exchanger (24, Fig. 1, see paragraph [0024]) disposed upstream of the second compressor (see Fig. 1, see paragraph [0024]) and providing working fluid to the second compressor (see Fig. 1, see paragraph [0026]); and 
a second heat exchanger (26, Fig. 1, see paragraph [0026]) disposed upstream of the first compressor and providing working fluid to the first compressor (see Fig. 1, see paragraph [0026]).  
Wallace does not teach that the second compressor being a sumpless compressor. Rini teaches a compressor without an oil sump (Rini, paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace with the second compressor being a sumpless compressor, as Rini teaches that a compressor without an oil sump can allow for the compressor to properly perform in any position such as vertical, horizontal, or any other angled orientation (Rini, paragraph [0028]), thereby providing greater installation versatility to the second compressor. 

Regarding claim 2, Wallace as modified teaches the system of Claim 1, wherein the second compressor is a horizontal compressor (met through the combination with Rini, as paragraph [0028] notes that the compressor lacking an oil sump allows for the compressor to be angled in any orientation, including horizontally, therefore the combination teaches that the second compressor is a horizontal compressor as the combination with Rini explicitly makes such an orientation possible. See the motivation in claim 1).  

Regarding claim 4, Wallace as modified teaches the system of Claim 1, wherein the first heat exchanger is a low-temperature evaporator (Wallace, see 24, Fig. 1, paragraph [0029]) and the second heat exchanger is a medium-temperature evaporator (Wallace, see 26, Fig. 1, paragraph [0029], the Examiner notes that a 112b rejection is not being made with regard to the terms low and medium temperature as they are being interpreted as temperatures relative to each other, i.e. one has a higher temperature than the other).  

Regarding claim 6, Wallace as modified teaches the system of Claim 1, but does not teach that working fluid entering the second compressor from the first heat exchanger includes lubricant entrained therein. Rini teaches a compressor without an oil sump (Rini, paragraph [0028]) which features oil-entrained working fluid which enters the compressor (Rini, see Abstract which notes the working fluid entrained with lubricating oils, further see paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with working fluid entrained with lubricant, as taught by Rini, in order to provide adequate lubrication to the compressor independent of orientation of the compressor (Rini, paragraph [0006]).

Regarding claim 7, Wallace as modified teaches the system of Claim 1, the first heat exchanger is disposed within a low-temperature display case (Wallace, paragraph [0025]).  
Wallace as modified does not specifically note that the second compressor and the first heat exchanger are disposed within a low-temperature display case and are adjacent to each other. However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the art to place heat exchangers and their corresponding compressor in the same case, thereby making it obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the display case of Wallace as modified to integrate the second compressor, in order to maximize space for the sake of making installation of the system easier.



Regarding claim 8, Wallace as modified teaches the system of Claim 1, further comprising: 
a condenser disposed downstream of the first compressor (Wallace, 20, Fig. 1, see paragraph [0023]) and receiving working fluid discharged from the first compressor (see Wallace, Fig. 1, see paragraph [0023]); 
a first fluid passageway extending from a location downstream of the condenser to the first inlet of the first compressor (defined as the pathway which 44 and 26 are disposed on in Fig. 1, the Examiner notes that the limitation requires the first fluid passageway to be at a location downstream of the condenser 20, which the defined first fluid passageway suffices), 
the first fluid passageway including a first expansion device (Wallace, 44, Fig. 1, see paragraph [0066]) and the second heat exchanger (see 26 on the defined passageway in Fig. 1 of Wallace); and 
a second fluid passageway extending from a location downstream of the condenser to the second inlet of the second compressor (defined as the passageway which 42 and 24 are disposed on in Fig. 1, the Examiner notes that the limitation requires the second fluid passageway to be at a location downstream of the condenser 20, which the defined second fluid passageway suffices), 
the second fluid passageway including a second expansion device (Wallace, 42, Fig. 1, paragraph [0066]) and the first heat exchanger (see 24 on the defined passageway in Fig. 1 of Wallace), 
a first portion of working fluid exiting the condenser flows to the first fluid passageway and a second portion of working fluid exiting the condenser flows to the second fluid passageway (see Wallace, Fig. 1, which shows that the fluid splits into two portions into the defined first and second fluid passageways), 26Attorney Docket No. 0315-001011-US 
wherein working fluid discharged from the second compressor mixes with the working fluid exiting the second heat exchanger in the first fluid passageway prior to entering into the first inlet of the first compressor (see Wallace, Fig. 1 which shows the discharge out of 12 mixes with fluid from the defined first fluid passageway).  

Regarding claim 9, Wallace as modified teaches the system of Claim 8, wherein the first heat exchanger is a low-temperature evaporator (Wallace, 24, Fig. 1, see paragraph [0025]) and the second heat exchanger is a medium-temperature evaporator (Wallace, 26, Fig. 1, see paragraph [0025]).  

Regarding claim 10, Wallace teaches a system (see Title, Abstract, 10, Fig. 1) comprising: 
a first compressor (16, Fig. 1, paragraph [002] which comprises compressors 17-19) having a first inlet and a first outlet (see Fig. 1 which shows an inlet and outlet into 16);
a second compressor (12, Fig. 1, paragraph [002] which comprises compressors 13-14) having a second inlet and a second outlet(see Fig. 1 which shows an inlet and outlet into 12),
the second compressor providing working fluid discharged from the second outlet to the first inlet of the first compressor (see Fig. 1 which shows the second compressor 12 discharging into the first compressor 16 as indicated by the flow arrows); 
a first evaporator (24, Fig. 1, see paragraph [0024]) disposed upstream of the second compressor (see Fig. 1, see paragraph [0024]) and providing working fluid to the second compressor (see Fig. 1, see paragraph [0026]); and 
a second evaporator (26, Fig. 1, see paragraph [0026]) disposed upstream of the first compressor and providing working fluid to the first compressor (see Fig. 1, see paragraph [0026]).  
Wallace does not teach that the second compressor being a horizontal sumpless compressor.
Rini teaches a compressor without an oil sump, that can be oriented horizontally (Rini, paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace with the second compressor being a horizontal, sumpless compressor, as Rini teaches that a compressor without an oil sump can allow for the compressor to properly perform in any position such as vertical, horizontal, or any other angled orientation (Rini, paragraph [0028]), thereby providing greater installation versatility to the second compressor. 

Regarding claim 16, Wallace as modified teaches the system of Claim 10, but does not teach that the working fluid entering the second compressor from the first evaporator includes lubricant entrained therein.  
Rini teaches a compressor without an oil sump (Rini, paragraph [0028]) which features oil-entrained working fluid which enters the compressor (Rini, see Abstract which notes the working fluid entrained with lubricating oils, further see paragraph [0006]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with working fluid entrained with lubricant, as taught by Rini, in order to provide adequate lubrication to the compressor independent of orientation of the compressor (Rini, paragraph [0006]).

Regarding claim 17, Wallace as modified teaches the system of Claim 10, wherein the first heat exchanger is disposed within a low-temperature display case (Wallace, paragraph [0025]).  
Wallace as modified does not specifically note that the second compressor and the first heat exchanger are disposed within a low-temperature display case and are adjacent to each other. However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the art to place heat exchangers and their corresponding compressor in the same case, thereby making it obvious to one of ordinary skill in the art, prior to the effective filing date, to modify the display case of Wallace as modified to integrate the second compressor, in order to maximize space for the sake of making installation of the system easier. 

Regarding claim 18, Wallace as modified teaches the system of Claim 10, further comprising: 
a condenser disposed downstream of the first compressor (Wallace, 20, Fig. 1, see paragraph [0023]) and receiving working fluid discharged from the first compressor (see Wallace, Fig. 1, see paragraph [0023]);   28Attorney Docket No. 0315-001011-US 
a first fluid passageway extending from a location downstream of the condenser to the first inlet of the first compressor (defined as the pathway which 44 and 26 are disposed on in Fig. 1, the Examiner notes that the limitation requires the first fluid passageway to be at a location downstream of the condenser 20, which the defined first fluid passageway suffices), 
the first fluid passageway including a first expansion device (Wallace, 44, Fig. 1, see paragraph [0066]) and the second evaporator (see 26 on the defined passageway in Fig. 1 of Wallace); and 
a second fluid passageway extending from a location downstream of the condenser to the second inlet of the second compressor (defined as the passageway which 42 and 24 are disposed on in Fig. 1, the Examiner notes that the limitation requires the second fluid passageway to be at a location downstream of the condenser 20, which the defined second fluid passageway suffices), 
the second fluid passageway including a second expansion device (Wallace, 42, Fig. 1, paragraph [0066]) and the first evaporator (see 24 on the defined passageway in Fig. 1 of Wallace), 
a first portion of working fluid exiting the condenser flows to the first fluid passageway and a second portion of working fluid exiting the condenser flows to the second fluid passageway (see Wallace, Fig. 1, which shows that the fluid splits into two portions into the defined first and second fluid passageways), 
wherein working fluid discharged from the second compressor mixes with the working fluid exiting the second evaporator in the first fluid passageway prior to entering into the first inlet of the first compressor (see Wallace, Fig. 1 which shows the discharge out of 12 mixes with fluid from the defined first fluid passageway).  

Regarding claim 19, Wallace as modified teaches the system of Claim 18, wherein the first evaporator is a low-temperature evaporator (Wallace, 24, Fig. 1, see paragraph [0026]) and the second evaporator is a medium-temperature evaporator (Wallace, 26, Fig. 1, see paragraph [0026]). 
 
Claims 3, 5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of Rini, further in view of Takegami (JP2002357367A, provided by Applicant in the IDS).

Regarding claim 3, Wallace as modified teaches the system of Claim 1, but does not teach that a bypass passageway extends from a suction line of the second compressor at a location between the first heat exchanger and the second compressor to a discharge line of the second compressor.  
Takegami teaches a refrigerating device (Takegami, Title) which features a first compressor (Takegami, 2B, Fig. 1, see paragraph [0009]) and a second compressor (Takegami, 53, Fig. 1, paragraph [0007]), a first heat exchanger disposed upstream of the second compressor (Takegami, 51, Fig. 1, paragraph [0007]) and a second heat exchanger disposed upstream of the first compressor (Takegami, 45, Fig. 1, see paragraph [0009]), wherein a bypass passageway extends from a suction line of the second compressor at a location between the first heat exchanger and the second compressor to a discharge line of the second compressor (Takegami, 59, Fig. 3 which shows 59 between the suction and discharge of the second compressor 53 as indicated by the arrows in Fig. 3, see paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with the teaching of a bypass of the second compressor, as taught by Takegami, in order to allow for the system to run in case the second compressor breaks down, thereby allowing for continued cooling of the desired products of the system (Takegami, paragraph [0013]). 

Regarding claim 5, Wallace as modified teaches the system of Claim 1, but does not teach an oil separator is disposed along a discharge line of the first compressor, and wherein the oil separator selectively provides lubricant to the first compressor.  
Takegami teaches a refrigerating device (Takegami, Title) which features a first compressor (Takegami, 2B, Fig. 1, see paragraph [0009]) and a second compressor (Takegami, 53, Fig. 1, paragraph [0007]), a first heat exchanger disposed upstream of the second compressor (Takegami, 51, Fig. 1, paragraph [0007]) and a second heat exchanger disposed upstream of the first compressor (Takegami, 45, Fig. 1, see paragraph [0009]), with an oil separator is disposed along a discharge line of the first compressor (Takegami, see 30, Fig. 1, see paragraph [0036]), and wherein the oil separator selectively provides lubricant to the first compressor (see Takegami, paragraph [0036] which notes the solenoid valve 7d which allows for oil to flow to the compressors 2). 
Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with an oil separator on the discharge line of the first compressor that selectively provides lubricant to the first compressor, as taught by Takegami, in order to remove unwanted oil from the hot gas of the compressors discharge, thereby preventing oil from flowing within the system and thereby improving the performance. 

Regarding claim 11, Wallace as modified teaches the system of Claim 10, but does not teach a bypass passageway extends from a suction line of the second compressor at a location between the first evaporator and the second compressor to a discharge line of the second compressor.  
Takegami teaches a refrigerating device (Takegami, Title) which features a first compressor (Takegami, 2B, Fig. 1, see paragraph [0009]) and a second compressor (Takegami, 53, Fig. 1, paragraph [0007]), a first heat exchanger disposed upstream of the second compressor (Takegami, 51, Fig. 1, paragraph [0007]) and a second heat exchanger disposed upstream of the first compressor (Takegami, 45, Fig. 1, see paragraph [0009]), wherein a bypass passageway extends from a suction line of the second compressor at a location between the first heat exchanger and the second compressor to a discharge line of the second compressor (Takegami, 59, Fig. 3 which shows 59 between the suction and discharge of the second compressor 53 as indicated by the arrows in Fig. 3, see paragraph [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with the teaching of a bypass of the second compressor, as taught by Takegami, in order to allow for the system to run in case the second compressor breaks down, thereby allowing for continued cooling of the desired products of the system (Takegami, paragraph [0013]). 

Regarding claim 12, Wallace as modified teaches the system of Claim 11, further comprising a bypass valve disposed along the bypass passageway and movable between an open position27Attorney Docket No. 0315-001011-US in which fluid is allowed to flow through the bypass passageway and a closed position in which fluid is restricted from flowing through the bypass passageway (Takegami, 7, Fig. 3, see paragraph [0009]).  

Regarding claim 13, Wallace as modified teaches the system of Claim 12, wherein when the bypass valve is in the closed position and the second compressor is in an ON mode (see Takegami, paragraph [0048] which notes that when the second compressor is off and not operating, the bypass line 59 and the valve 7 are opened to allow refrigerant to flow, thus when the second compressor is operating, the valve and bypass line are closed), the first evaporator operates as a low-temperature evaporator (Wallace, paragraph [0029] notes that 24 is a low temperature evaporator).  

Regarding claim 14, Wallace as modified teaches the system of Claim 12, wherein when the bypass valve is in the open position and the second compressor is in an OFF mode (see Takegami, paragraph [0048] which notes that when the second compressor is off and not operating, the bypass line 59 and the valve 7 are opened to allow refrigerant to flow), the first evaporator operates as a medium-temperature evaporator (Takegami, paragraph [0012] which notes that when the second compressor is off the first evaporator temperature rises, as the medium and low temperatures are not defined and are being examined as temperatures relative to each other, any rising in temperature of the first evaporator is being interpreted as a medium temperature as it is higher than the interpreted low temperature).  

Regarding claim 15, Wallace as modified teaches the system of Claim 10, wherein an oil separator is disposed along a discharge line of the first compressor, and wherein the oil separator selectively provides lubricant to the first compressor.  
Takegami teaches a refrigerating device (Takegami, Title) which features a first compressor (Takegami, 2B, Fig. 1, see paragraph [0009]) and a second compressor (Takegami, 53, Fig. 1, paragraph [0007]), a first heat exchanger disposed upstream of the second compressor (Takegami, 51, Fig. 1, paragraph [0007]) and a second heat exchanger disposed upstream of the first compressor (Takegami, 45, Fig. 1, see paragraph [0009]), with an oil separator is disposed along a discharge line of the first compressor (Takegami, see 30, Fig. 1, see paragraph [0036]), and wherein the oil separator selectively provides lubricant to the first compressor (see Takegami, paragraph [0036] which notes the solenoid valve 7d which allows for oil to flow to the compressors 2). 
Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with an oil separator on the discharge line of the first compressor that selectively provides lubricant to the first compressor, as taught by Takegami, in order to remove unwanted oil from the hot gas of the compressors discharge, thereby preventing oil from flowing within the system and thereby improving the performance. 

Regarding claim 20, Wallace as modified teaches a system comprising: 
a first compressor (16, Fig. 1, paragraph [002] which comprises compressors 17-19) having a first inlet and a first outlet (see Fig. 1 which shows an inlet and outlet into 16);
a second compressor (12, Fig. 1, paragraph [002] which comprises compressors 13-14) and having a second inlet and a second outlet(see Fig. 1 which shows an inlet and outlet into 12),
the second compressor providing working fluid discharged from the second outlet to the first inlet of the first compressor (see Fig. 1 which shows the second compressor 12 discharging into the first compressor 16 as indicated by the flow arrows); 
a low-temperature evaporator (24, Fig. 1, see paragraph [0024]) disposed upstream of the second compressor (see Fig. 1, see paragraph [0024]) and providing working fluid to the second compressor (see Fig. 1, see paragraph [0026]);   29Attorney Docket No. 0315-001011-US 
a medium-temperature evaporator (26, Fig. 1, see paragraph [0026]) disposed upstream of the first compressor and providing working fluid to the first compressor (see Fig. 1, see paragraph [0026]).  ,
 a condenser (20, Fig. 1, see paragraph [0023]) disposed downstream of the first compressor and receiving working fluid discharged from the first compressor (see Fig. 1, see paragraph [0023]); 
a first fluid passageway extending from a location downstream of the condenser to the first inlet of the first compressor (defined as the pathway which 44 and 26 are disposed on in Fig. 1, the Examiner notes that the limitation requires the first fluid passageway to be at a location downstream of the condenser 20, which the defined first fluid passageway suffices), 
the first fluid passageway including a first expansion device (Wallace, 44, Fig. 1, see paragraph [0066])  and the medium-temperature evaporator (see 26 on the defined passageway in Fig. 1 of Wallace); and; 
a second fluid passageway extending from a location downstream of the condenser to the second inlet of the second compressor (defined as the passageway which 42 and 24 are disposed on in Fig. 1, the Examiner notes that the limitation requires the second fluid passageway to be at a location downstream of the condenser 20, which the defined second fluid passageway suffices), 
the second fluid passageway including a second expansion device (Wallace, 42, Fig. 1, paragraph [0066]) and the low-temperature evaporator (see 24 on the defined passageway in Fig. 1 of Wallace), 
a first portion of working fluid exiting the condenser flows to the first fluid passageway and a second portion of working fluid exiting the condenser flows to the second fluid passageway (see Wallace, Fig. 1, which shows that the fluid splits into two portions into the defined first and second fluid passageways).
Wallace does not teach that the second compressor is horizontal, sumpless compressor, that the first fluid passageway including a first valve, the second fluid passageway including a second valve, an oil apparatus disposed downstream of the first compressor at a location between the first compressor and the condenser, the oil apparatus configured to entrap a portion of lubricant entrained in working fluid passing through the oil apparatus, the oil apparatus configured to selectively provide lubricant from the oil apparatus to the first compressor via an oil-management valve device.
Rini teaches a compressor without an oil sump, that can be oriented horizontally (Rini, paragraph [0028]). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace with the second compressor being a horizontal, sumpless compressor, as Rini teaches that a compressor without an oil sump can allow for the compressor to properly perform in any position such as vertical, horizontal, or any other angled orientation (Rini, paragraph [0028]), thereby providing greater installation versatility to the second compressor. 
Wallace as modified does not teach that the first fluid passageway including a first valve, the second fluid passageway including a second valve, an oil apparatus disposed downstream of the first compressor at a location between the first compressor and the condenser, the oil apparatus configured to entrap a portion of lubricant entrained in working fluid passing through the oil apparatus, the oil apparatus configured to selectively provide lubricant from the oil apparatus to the first compressor via an oil-management valve device.
Takegami teaches a refrigerating device (Takegami, Title) which features a first compressor (Takegami, 2B, Fig. 1, see paragraph [0009]) and a second compressor (Takegami, 53, Fig. 1, paragraph [0007]), a first heat exchanger disposed upstream of the second compressor (Takegami, 51, Fig. 1, paragraph [0007]) and a second heat exchanger disposed upstream of the first compressor (Takegami, 45, Fig. 1, see paragraph [0009]), wherein the first and second heat exchangers are disposed within different fluid pathways with a valve associated with each heat exchanger (Takegami, 7g, 7h are upstream of each of the first and second heat exchangers),
an oil apparatus (Takegami, see 30, Fig. 1, see paragraph [0036]) disposed downstream of the first compressor at a location between the first compressor and a condenser (Takegami, 30 is shown to be between the first compressor and a condenser 41), the oil apparatus configured to entrap a portion of lubricant entrained in working fluid passing through the oil apparatus (the Examiner notes that oil separation is inherently the function of an oil separator), the oil apparatus configured to selectively provide lubricant from the oil apparatus to the first compressor via an oil-management valve device (see Takegami, paragraph [0036] which notes the solenoid valve 7d which allows for oil to flow to the compressors 2).
Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wallace as modified with a first and second valve in the first and second fluid passageways, an oil separator on the discharge line of the first compressor that selectively provides lubricant to the first compressor, as taught by Takegami, in order to regulate fluid into the heat exchangers as desired via the first and second valves, and in order to remove unwanted oil from the hot gas of the compressors discharge, thereby preventing oil from flowing within the system and thereby improving the performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763